Case 2:21-cr-00005-JPH-CMM Document5 Filed 01/22/21 Page 1 of 1 PagelD #: 12

UNITED STATES DISTRICT COURT Fl L E D
SOUTHERN DISTRICT OF INDIANA ,
TERRE HAUTE DIVISION JAN 24 2021

U.S. DISTRICT COURT

UNITED STATES OF AMERICA, INDIANAPOLIS, INDIANA
Plaintiff, ) |
Vy. cause NO. 221-1 BOR H - on)
ANTHONY WILLIAMS,
Defendant.

PENALTY SHEET

You have been charged in an Indictment with a violation of the Laws of the United States of
America, The maximum penalties are as follows:

 

 

 

 

 

 

 

 

 

Count Statute Years Fine Supervised
Number Release
[21 U.S.C. §§ 841 (a)(1) and 841(b)(1)(B)wiid NMT 4
1 Possession with Intent to Distribute Controlled 5-40 $5,000,000
years
Substances

> 18 U.S.C, § 922(g)(1) 0-10 $250,000 NMT3

Felon in Possession of a Firearm years

 

Dated:

 

ANTHONY WILLIAMS
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana

 
